DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ohkawa et al. (US 2003/0068534) in view of Matsuda et al. (US 5,856,017) and Mayuzumi et al. (JP 2011-202268).
Regarding claim 1, Ohkawa teaches a barrier-forming film having a vapor deposited film of an inorganic oxide such as aluminum oxide formed on one side of a substrate film comprising biaxially-oriented polyethylene terephthalate and a manufacturing method thereof (“a method 
Ohkawa is silent with respect to the vapor-deposition of the inorganic oxides taking place by heating aluminum oxide particles and magnesium oxide particles having diameters of 2 to 6 mm to make vapors separately, mixing the vapors in the vapor phase and then depositing the vapors on at least one surface of the plastic film.
Matsuda teaches a gas barrier film including a plastic film and a thin film which is made of a composition containing an oxide as a main component and is formed on at least one surface of the plastic film (Abstract). The oxide as the main component may be an aluminum oxide and a magnesium oxide and may contain mixtures of the two (Col. 3, Lines 38-52). The thin films are formed by physical vapor deposition techniques including electron beam heating (Col. 6, Line 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to form the inorganic oxide layer of Ohkawa with aluminum oxide and magnesium oxide such that the aluminum oxide and magnesium oxide particles, preferably having a size range of 3 to 5 mm as taught by the examples in Matsuda, are heated separately with different heating conditions and then deposited on the plastic film, as taught by Matsuda which also teaches a gas barrier film including an inorganic oxide layer on a plastic substrate.
Ohkawa et al. is silent as to the ratio of magnesium oxide to aluminum oxide being between 5% and 90% by mass, 5% to 25% by mass, and 70% to 90% by mass in which the water vapor transmission rate of the film is not more than 50% after being treated at 40°C and 90% RH for 50 hours. 
Mayuzumi et al. teaches a thin film sheet that includes a vapor deposited material and the thin film sheet is excellent is various characteristics, such as transparency and gas barrier properties (paragraph [0001]). The vapor-deposited material is formed from a first and second oxide powder in which the first powder is aluminum oxide and the second powder is chosen from the group consisting of zinc oxide, magnesium oxide, and calcium oxide (paragraph [0009]). The ratio of the first powder and the second powder is in the range of 5-85:95-15 (paragraph [009]). The table below shows the conversion from molar percent to mass percent. The ranges for the mass percent of the first powder in the case of aluminum oxide and magnesium oxide then become 12-93: 88-7.
Component
Mole %
Moles
Molecular Weight
Mass
Mass Percent
Aluminum Oxide
5%
5.00
101.96
509.80
12%
Magnesium Oxide
95%
95.00
40.304
3828.88
88%
Total
100%
100.0
 
4338.7
100%
Aluminum Oxide
85%
85.00
101.96
8666.60
93%
Magnesium Oxide
15%
15.00
40.304
604.56
7%
Total
100%
100.0
 
9271.2
100%


This is done in order to impart high gas barrier properties to the film (paragraph [0026]). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the barrier-forming film as taught by Ohkawa et al. in which there are two layers in which one is formed from aluminum oxide and the second is formed from magnesium oxide in the ratios taught by Mayuzumi et al. in order to impart higher gas barrier properties to the film. 
Additionally, the modified film taught by Ohkawa et al. and Mayuzumi et al. would have been obvious to possess the property of having a rate of change of water vapor transmission rate below 50% after being treated at 40°C and 90% RH for 50 hours as it has been found that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). 
Additionally, although the range for the thickness of the inorganic oxide layer and the range of magnesium oxide in the inorganic oxide layer are not the same as the range of the instant claims. The thicknesses are overlapping and the magnesium oxide mass percentage lies inside the instant claims. It has been held that obviousness exists where the claimed ranges  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I).
 Regarding claims 2 and 3, Ohkawa teaches the films as discussed above with respect to claim 1. As discussed above, the inorganic oxide layer may be formed by vacuum vapor deposition and electron beam heating (Pg. 8, Paragraphs [0103]-[0104]).
Regarding claims 4-6, Ohkawa teaches the films as discussed above with respect to claims 1-3. As discussed above with respect to Mayuzumi, the content range for magnesium oxide is in the range of 7% by weight to 88% by weight.
Although the ranges for the content of the magnesium oxide are not the same, they do overlap. It has been held that obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05 (I).
Regarding claims 7-9, Ohkawa teaches the films as discussed above with respect to claims 1-3. As discussed above, the substrate film may have a thickness of 9 to 50 microns. 

Response to Arguments
Applicant's arguments filed 1/25/2021 have been fully considered but they are not persuasive.
On pages 3-6, applicant argues that the claimed limitation of the inorganic thin film formed from 5 mass% to 90 mass% of magnesium oxide and aluminum oxide provides enhanced water vapor transmission values as illustrated in Table 1 of applicant’s specification. Applicant further argues that this is not taught by the cited references of Ohkawa, Matsuda and Mayuzumi such that Ohkawa merely teaches any vapor deposited inorganic film and not 
The examiner first notes that applicant’s disclosed examples illustrate a wide range of values for magnesium oxide, however, this range is only illustrated from 13% to 85% (examples 1 and 4). Additionally, the only example in which the magnesium oxide is outside of the claimed range is comparative example 1 which teaches a mass content of 94%. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). As such, the cited examples fail to illustrate unexpected results over the entirety of the claimed range of 5% to 90%. Additionally, the cited examples fail to illustrate the unexpected results are not taught for values including less than 5%. Therefore, the examiner contends that applicant’s cited examples fail to illustrate unexpected results over the entirety of the claimed range. It is further noted that that the claimed range of 5% to 90% of magnesium oxide is taught by the combination of Ohkawa in view of Mayuzumi such that Mayuzumi teaches the combination of aluminum oxide with a second inorganic material including magnesium oxide in which the range of magnesium oxide is from 7% to 88% by mass, which is fully within the claimed range (See Non-final Rejection, Pgs. 4-5). 
Furthermore, with respect to the comparison between the results of Mayuzumi and those described in applicant’s specification, Mayuzumi teaches the water vapor transmission is 
Lastly, with respect to the limitation of the oxides being separately heated and mixed in the vapor phase, the examiner notes that Ohkawa teaches in figure 13 that the vapor deposition is done by supplying a raw materials from vapor deposition devices and mixing the compositions before applying them to the polyester film (Pg. 6, Paragraph [0072]). Therefore, the examiner contends that this limitation is taught by the combination of Ohkawa and Matsuda.
It is lastly noted that the current rejection is made FINAL.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783


/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783